ACCEPTED
                                                                                    03-13-00789-CV
                                                                                            7757694
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/10/2015 9:52:18 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                           No. 03-13-00789-CV

                  In the Court of Appeals          FILED IN
                                            3rd COURT OF APPEALS
               for the Third Judicial District AUSTIN, TEXAS
                                            11/10/2015 9:52:18 AM
                       Austin, Texas            JEFFREY D. KYLE
                                                                 Clerk


                ALPHONSO CRUTCH LIFE SUPPORT CENTER,
                                         Appellant,
                                     v.

         MICHAEL L. WILLIAMS, COMMISSIONER OF EDUCATION;
        HOLLAND TIMMINS, DESIGNEE OF THE COMMISSIONER; AND
                  THE TEXAS EDUCATION AGENCY,
                                         Appellees.


                           On Appeal from the
           261st Judicial District Court, Travis County, Texas


                UNOPPOSED MOTION FOR LEAVE TO FILE
                   SUPPLEMENTAL LETTER BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to Texas Rule of Appellate Procedure 38.7, Appellees

Michael L. Williams, Holland Timmins, and the Texas Education Agency

move for leave to file a supplemental letter brief that updates the Court

on litigation related to this appeal. The supplemental letter brief is being

filed concurrently with this motion.




                                       1
                                   I.

     Appellant Alphonso Crutch Life Support Center made multiple

references in its briefs in this case to its allegation that it had been

underfunded by the Commissioner and that it had filed suit regarding

those funding decisions. See, e.g., Appellant’s Br. 2-3, 7, 10-11, 37. A

district court in Travis County has now heard that separate funding

lawsuit and ruled in favor of the Commissioner, finding that he did not

act ultra vires or violate Crutch’s equal-protection rights. Crutch has

appealed that judgment to this Court. Alphonso Crutch Life Support Ctr.,

Inc. v. Williams, No. 03-15-00509-CV.

     Appellees continue to believe that the funding question is separate

from the non-renewal issue presented in this lawsuit. But given the

statements in Crutch’s brief, Appellees wished to inform the Court of the

most recent development in the related litigation, should the Court find

it relevant. The supplemental letter brief makes no legal arguments, but

simply informs the Court of the decision and attaches the judgment,

findings, and conclusions. This motion is unopposed by Crutch.




                                   2
                                    II.

     For these reasons, Appellees respectfully request that the Court

grant them leave to file a supplemental letter brief.


                             Respectfully submitted.

                             KEN PAXTON
                             Attorney General of Texas

                             CHARLES E. ROY
                             First Assistant Attorney General

                             SCOTT A. KELLER
                             Solicitor General

                             /s/ Beth Klusmann
                             Beth Klusmann
                             Assistant Solicitor General
                             State Bar No. 24036918

                             OFFICE OF THE ATTORNEY GENERAL
                             P.O. Box 12548 (MC 059)
                             Austin, Texas 78711-2548
                             (512) 936-1914
                             (512) 474-2697 [fax]
                             Beth.Klusmann@texasattorneygeneral.gov

                             COUNSEL FOR APPELLEES




                                    3
                       CERTIFICATE OF SERVICE

     On November 10, 2015, this Unopposed Motion for Leave to File

Supplemental Letter Brief was served via electronic mail and certified

U.S. mail, return receipt requested on:

     Mr. Gary L. Bledsoe
     POTTER BLEDSOE, LLP
     316 West 12th Street, Suite 307
     Austin, TX 78701
     garybledsoe@sbcglobal.net

     Counsel for Appellant

                                 /s/ Beth Klusmann
                                 BETH KLUSMANN




                    CERTIFICATE OF CONFERENCE

     I certify that I e-mailed Gary Bledsoe, counsel for Appellant, and

that he is unopposed to this motion.


                                 /s/ Beth Klusmann
                                 BETH KLUSMANN




                                    4